Title: From Thomas Jefferson to Albert Gallatin, 4 October 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  Oct. 4. 1804.
               
               The appointment of Jonathan Delano to be keeper of the light house at Seguin island; and of
               James Taylor to be keeper of the light house in Shell castle island is approved.
               
                  
                     Th: Jefferson
                  
               
               
                  commissions are directed for David Broadie Hampton
                  Edmund Key. Llewellensbg
               
            